Citation Nr: 0422509	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  99-17 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increase in a 40 percent rating for a 
low back disability.   
 
2.  Entitlement to an increase in a 40 percent rating for 
amputation of the right foot proximal to the metatarsal bone.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from November 1951 to August 
1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 RO rating decision 
which, in pertinent part, increased the rating for the 
veteran's service-connected low back disability from 30 
percent to 40 percent and denied an increase in his service-
connected amputation of the right foot proximal to the 
metatarsal bone.  The veteran provided testimony at a 
personal hearing at the RO in February 2000.  The veteran was 
rated incompetent for VA benefit purposes in December 2001, 
and his wife is his fiduciary and the appellant in the 
instant case.  


FINDINGS OF FACT

1.  The veteran's service-connected low back disability 
(thoracolumbar levoscoliosis with spondylosis) is manifested 
by pronounced intervertebral disc syndrome, with 
incapacitating episodes having a duration of at least six 
weeks during the past twelve months, and no more than severe 
limitation of low back motion or severe lumbosacral strain or 
flexion of the thoracolumbar spine of 30 degrees or less with 
no more than moderate sciatica, and no ankylosis.  

2.  The veteran's service-connected amputation of the right 
foot is manifested by no more than amputation of the forefoot 
proximal to the metatarsal bone with more than one-half of 
metatarsal loss and loss of use of the foot.  


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for a low back 
disability have been met.  38 U.S.CA. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5292, 5293, 5295 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 
(68 Fed.Reg. 51454 (2003)).  

2.  The criteria for a rating in excess of 40 percent for 
amputation of the right foot proximal to the metatarsal bone 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5166, 5167 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from November 
1951 to August 1953.  His service medical records indicate 
that he suffered a gunshot wound to his right foot by his own 
weapon in February 1953.  A March 1953 hospital report noted 
that the veteran was accidentally injured when shot in the 
right foot.  The impression was mid tarsal amputation right 
foot.  An August 1953 clinical record cover sheet related 
diagnoses of absence, acquired, surgical, due to trauma, 
forefoot, right, at tarsometatarsal junction with extensive 
vascular damage, and compound, comminuted fractures of all 
metatarsals of the right foot; absence acquired, surgical 
(Syme's amputation, right foot), secondary to diagnosis one, 
not fitted with prosthesis; and ancylostomiasis, treated, 
improved.  The July 1953 separation examination noted that 
the veteran had a Syme's amputation on the right and that the 
stump measured seventeen inches from the anterior line to the 
tip of the stump.  It was noted that the stump was well-
formed, well-healed, non-tender, and not fitted with a 
prosthesis.  The report indicated that the corresponding 
length of the left normal leg was nineteen inches to the base 
of the heel from the anterior joint line.  It was also noted 
that the veteran had a scar on the anteromedial aspect of the 
left thigh measuring four by five inches which represented 
the donor site for a split thickness graft and that the scar 
was well healed, non-tender, and non-adherent.  There was a 
notation that the veteran's spine and other musculoskeletal 
systems were normal.  

In October 1953, the RO granted service connection and a 100 
percent rating for amputation of the right foot proximal to 
the metatarsal bone, effective from September 1, 1953.  

A November 1953 VA transfer summary noted that the veteran 
was transferred to the hospital from an Army hospital for a 
prosthesis fitting.  The diagnosis was Syme's amputation to 
the right foot.  A November 1954 addendum noted that a 
prosthesis was received in October 1954 which was about 
5/8th's of an inch too long and that it was adjusted and 
received again in November 1954.  It was noted that the 
veteran had no difficulty whatsoever in ambulating with his 
prosthesis and that he was discharged.  

An April 1954 RO decision continued the 100 percent rating 
for the veteran's service-connected amputation of the right 
foot proximal to the metatarsal bone to June 13, 1954.  A 40 
percent rating was assigned effective from June 14, 1954.  

VA treatment records dated from February 1960 to June 1963 
show treatment for disorders including a back disorder.  A 
June 1963 hospital narrative summary noted that the veteran 
had been wearing a Syme's prosthesis and that for the past 
three years he had been complaining of chronic low back pain.  
It was noted that the veteran was seen at a prosthetic clinic 
in May 1963 and found to have a leg length difference with a 
tight lumbosacral angle on the right and a pelvic obliquity 
with right iliac crest higher than the left.  The final 
diagnoses included scoliosis, lumbosacral spine, secondary to 
left leg and absence of right leg, acquired (Syme's 
amputation).  

In July 1963, the RO granted service connection for scoliosis 
of the lumbosacral spine and assigned a noncompensable 
rating, effective from May 6, 1963.  The RO also assigned a 
temporary total hospitalization rating (38 C.F.R. § 4.29) 
effective from May 6, 1963 to May 31, 1963, for the veteran's 
service-connected amputation of the right foot proximal to 
the metatarsal bone.  

June 1964 VA treatment records indicate treatment for the 
veteran's right foot amputation residuals and low back 
disabilities.  A June 1964 hospital narrative summary related 
a final diagnosis of dorsolumbar scoliosis, secondary to leg 
length difference from old Syme amputation of the right foot.  

A June 1964 RO decision re-characterized the veteran's 
service-connected low back disability as scoliosis of the 
lumbosacral spine with characteristic pain on motion and 
increased the rating to 10 percent, effective from May 4, 
1965.  

A June 1965 VA hospital discharge summary indicated diagnoses 
of chronic fibromyositis paravertebral muscles and cervico-
dorso-lumbar region as secondary to faulty posture.  

A July 1965 RO decision re-characterized the veteran's 
service-connected low back disability as scoliosis, 
lumbosacral spine with chronic fibromyositis of the 
paravertebral muscles, cervico-dorso-lumbar region.  A 
temporary total hospitalization rating (38 C.F.R. § 4.29) was 
assigned effective from May 14, 1964 to June 30, 1965, and 
then a 10 percent rating was assigned effective from July 1, 
1965.  

The veteran underwent a VA orthopedic examination in May 
1967.  The diagnoses were fibromyositis, dorsal and lumbar 
paravertebral muscles, and Syme's amputation right foot.  

A June 1967 RO decision increased the rating for the 
veteran's service-connected low back disability to 20 
percent, effective from May 5, 1967.  

An April 1970 VA orthopedic examination related diagnoses of 
status post right Syme amputation with atrophy of right calf 
and tender amputation stump and levoscoliosis dorsal spine 
and chronic fibromyositis dorsospinal muscles.  

VA treatment records dated from January 1981 to April 1996 
refer to treatment for multiple disorders including low back 
complaints and right foot amputation residuals.  

The veteran underwent a VA spine examination in May 1996.  
The diagnosis was residuals, scoliosis, cervico-dorso-lumbar 
paravertebral fibromyositis.  

The veteran also underwent a VA amputation stumps examination 
in May 1996.  The diagnosis was residuals, post-traumatic 
amputation of the right leg below the knee and above the 
ankle (Syme amputation).  

A July 1996 RO decision re-characterized the veteran's 
service-connected low back disability as residuals, 
scoliosis, cervico-dorso-lumbar paravertebral fibromyositis 
and increased the rating to 30 percent, effective from 
January 29, 1996.  

VA treatment records dated from May 1996 to August 1997 refer 
to continued treatment for disorders including right foot 
amputation residuals.  

The veteran underwent a VA general medical examination in 
August 1997.  He reported that he had a history of three 
cerebrovascular accidents with right residual hemiparesis.  
The veteran stated that following such cerebrovascular 
accidents he experienced loss of vision in his right eye and 
that he was presently unable to walk because of the right-
sided weakness and the partially amputated right foot.  The 
diagnoses included old cerebrovascular accidents times three, 
history of, with residual hemiparesis and partial amputation 
right foot secondary to gunshot wound, history of.  

A September 1997 VA psychiatric examination report related a 
diagnosis of vascular dementia with depression.  

VA treatment records dated from October 1997 to February 1998 
refer to continued treatment.  A February 1998 entry noted 
that the veteran was seen for problems secondary to swelling 
of the lower extremity and that he was unable to use 
prosthesis.  The examiner noted that the veteran had a well-
healed right stump with no erythema or skin breakdown.  
Another February 1998 entry noted that the veteran was seen 
for right hemiparesis and his residuals of a right foot 
amputation.  The diagnoses included right hemiparesis and 
lumbosacral pain syndrome.  

In February 1998, the veteran submitted his current claims 
for increased ratings for his service-connected low back 
disability and amputation of the right foot proximal to the 
metatarsal bone.  

A June 1998 private treatment record referred to other 
disorders.  

VA treatment records dated from March 1998 to December 1998 
indicate that the veteran was treated for several disorders.  
A July 1998 entry related an assessment which included right 
hemiparesis and lumbosacral osteoarthritis, stable.  A 
December 1998 entry noted that the veteran was seen for 
chronic back pain.  The assessment was chronic back pain, 
lumbosacral degenerative joint disease by X-ray.  

The veteran underwent a VA spine examination in January 1999.  
He complained of cervical dorsolumbar pain and weakness.  The 
veteran reported that precipitating factors were prolonged 
walking and standing and that alleviating factors were lying 
down and his medications.  It was noted that the veteran had 
a Syme's amputation in 1953 in the right lower extremity.  
The veteran indicated that he had a right below the knee 
prosthesis, but that he was not using it secondary to recent 
pitting edema in the right lower extremity.  It was reported 
that the veteran used a one-point cane occasionally and that 
he was presently using a wheelchair for prolonged distance 
ambulation.  The veteran also stated that he used a walker 
occasionally.  

The examiner reported, as to range of motion of the lumbar 
spine, that flexion was 30 degrees; extension was 15 degrees; 
lateral bending was 10 degrees, bilaterally; and that 
rotation was 15 degrees, bilaterally.  The examiner noted 
that there was painful motion in all directions of the spine.  
It was reported that there was additional limitation by pain 
and weakness and lack of endurance following repetitive use 
of the right upper extremity and both lower extremities.  The 
examiner stated that there was objective evidence of painful 
motion, spasms, weakness, and tenderness in the spine.  There 
were chronic cervical dorsolumbar spasms.  The examiner 
indicated that the muscle tests were 4/5 in the iliopsoas, 
hamstrings, quadriceps, tibialis, anterior gastroc-soleus, 
and extensor hallucis longus bilaterally.  It was noted that 
there was adequate pinprick and light touch in all four 
extremities.  The examiner indicated that deep tendon 
reflexes were 2+, bilaterally, and in the upper and lower 
extremities except for the right Achilles that was absent 
secondary to the Syme's amputation.  The straight leg raising 
and Lasegue tests were negative in the left lower extremity 
and negative, modified, in the right lower extremity.  The 
examiner noted that there were X-rays done in March 1998 
which showed thoracolumbar scoliosis and degenerative disc 
disease of the lower thoracic and lumbar spine.  The 
diagnoses included thoracolumbar levoscoliosis and 
thoracolumbar spondylosis.  

A January 1999 VA treatment entry indicated that the veteran 
was treated for disorders including chronic back pain.  

A February 1999 RO decision re-characterized the veteran's 
service-connected low back disability as thoracolumbar 
levoscoliosis with spondylosis and increased the rating to 40 
percent, effective from February 4, 1998.  

VA treatment records dated March 1999 to November 1999 refer 
to continued treatment.  

At the February 2000 RO hearing, the veteran testified that 
his back condition was affecting his legs.  He stated that he 
had to lie down almost all the time because he was not able 
to stand.  The veteran indicated that he had not been able to 
make full use of his legs for almost three years and that he 
used a wheelchair.  He indicated that his back pain did not 
go away and that, lately, it had been radiating to the legs.  
The veteran noted that the pain radiated from the upper part 
of his body to the lower part of his body.  He reported that 
the pain also affected his shoulders and arms.  The veteran 
indicated that his back affected his sexual functioning and 
caused impotence.  He reported that he was not able to bend 
over.  The veteran indicated that he was given a wheelchair 
because he was not able to walk after they removed the 
prosthesis.  He stated that the prosthesis was removed 
because he would lose his balance and fall.  The veteran 
reported that he used the prosthesis until about two or three 
years earlier.  

A February 2000 VA treatment record referred to continued 
treatment.  

The veteran underwent a VA spine examination in February 
2000.  He complained of moderate back pain with radiation to 
the entire spine and legs associated with pain and sometimes 
numbness of the right leg.  The veteran reported that 
precipitating factors were sitting for along time and that 
alleviating factors involved lumbosacral support.  He stated 
that the pain was constant and permanent and that he was 
always in a wheelchair.  The veteran indicated that he could 
stand up, but that due to loss of balance and right residual 
hemiparesis, he could fall and consequently needed to use a 
wheelchair all the time.  It was noted that the veteran also 
had loss of a right foot with an inability to put on a 
prosthesis to walk and that he also had right hemiparesis.  

The examiner reported that range of motion of the lumbar 
spine could not be performed because the veteran lacked a 
right foot and had severe loss of balance and atrophy of the 
lower extremities and could not stand up.  It was noted that 
he was willing to cooperate.  The examiner indicated that 
there was no objective evidence of lumbar paravertebral 
muscle spasms.  The examiner stated that there was objective 
evidence of weakness of all muscles of the left leg with 
muscle strength graded as 3.5/5.  It was reported that there 
was no tenderness to palpation on the thoracolumbar 
paravertebral muscles.  The examiner stated that there were 
no postural abnormalities of the back and that the veteran 
had a fixed deformity of the back with a moderate 
thoracolumbar scoliosis.  The examiner noted that the veteran 
had an impaired gait cycle and that he was wheelchair bound.  
It was noted that the veteran had positive straight leg 
raising on the left leg.  The right knee jerk had 
hyperreflexia +3, the left ankle jerk was +2, and the left 
knee jerk was +2.  The examiner noted that there was no 
Babinski sign on the left foot and that the veteran had 
generalized muscle atrophy of the lower extremities.  The 
diagnoses were thoracolumbar levoscoliosis; degenerative disc 
disease of the lower thoracic and lumbar spine, with muscle 
spasm by X-ray in March 1998; and thoracolumbar levoscoliosis 
and spondylosis of the lumbar spine.  

The veteran also underwent an amputation residuals 
examination in February 2000.  It was noted that he had a 
Syme's amputation and that there was disarticulation of the 
right ankle.  The examiner reported that there were no 
symptomatologies on the right stump.  The examiner indicated 
that there was no swelling or tenderness of the stump and 
that the veteran had a bony deformity with a right ankle 
disarticulation with loss of normal anatomy.  It was noted 
that the veteran had a well-healed scar on the stump area 
that was 10 cm and circumferentially shaped.  It was not 
objectively tender to palpation.  The examiner reported that 
the veteran had good circulation of the right stump and that 
the only thing that was left of the right foot was the heel.  
The examiner stated that the right knee joint had flexion 
equal to 120 degrees and extension of -25 degrees.  It was 
noted that, passively, the knee flexed to 140 degrees.  The 
examiner reported that amputation of the right lower 
extremity was improbable by prosthesis.  The examiner noted 
that the veteran could not use a prosthesis on his right foot 
due to the fact that he had severe weakness secondary to a 
cerebrovascular accident and that he also had, on his stump, 
instability towards the lateral side.  The diagnosis was 
amputation of the right foot.  

A July 2000 RO decision denied service connection for 
additional right leg disability with resultant loss of use of 
the right lower extremity, claimed as secondary to the 
veteran's service-connected amputation of the right foot 
proximal to the metatarsal bone.  

A December 2001 RO decision found that the veteran was 
incompetent for VA benefit purposes.  

A July 2003 private treatment report referred to other 
disorders.  

VA treatment records dated from March 2001 to September 2003 
indicate that the veteran continued to receive treatment for 
multiple disorders.  A September 2003 entry noted that the 
veteran's wife reported that he was bedridden and under the 
care of a local hospice agency.  

II.  Analysis

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claims.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claims and which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in 
correspondence, the rating decision, the statement of the 
case, the supplemental statements of the case, and a July 
2001 letter.  

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claims under the VCAA.  
VA examinations have been provided.  Service, VA, and private 
medical records have been associated with the claims file, 
and there do not appear to be any outstanding medical records 
that are relevant to this appeal.

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

A.  Low Back Disability

The rating schedule for evaluating spine disabilities changed 
during the pendency of this appeal.  Either the old or new 
rating criteria may apply, whichever are most favorable to 
the veteran, although the new rating criteria are only 
applicable since their effective date.  VAOPGCPREC 3-2000.  

The old criteria, in effect prior to September 23, 2002, 
provided that intervertebral disc syndrome is rated 10 
percent when mild.  It is rated 20 percent when moderate, 
with recurring attacks.  It is rated 40 percent rating when 
severe, with recurring attacks and intermittent relief.  A 60 
percent rating requires pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  

Under the new criteria of Code 5293, effective September 23, 
2002, and Code 5243, effective September 26, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 (combined ratings table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  When rating based on incapacitating episodes, a 
10 percent rating is assigned when there are incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
rating is assigned when there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months; a 40 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (68 Fed.Reg. 51454 (2003)).  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  See note at 
"diseases of the peripheral nerves" in 38 C.F.R. § 4.124a.  
With regard to sciatic nerve paralysis, a 10 percent rating 
is warranted for mild incomplete paralysis; a 20 percent 
rating requires moderate incomplete paralysis; a 40 percent 
rating requires moderately severe incomplete paralysis; a 60 
percent rating requires severe incomplete paralysis with 
marked muscular atrophy; and an 80 percent rating is given 
for complete paralysis, when there is complete paralysis the 
foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010.  

Under the old rating criteria, in effect prior to September 
26, 2003, limitation of motion of the lumbar spine is rated 
10 percent when slight, 20 percent when moderate, and 40 
percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  A 40 percent rating is the maximum available under 
Diagnostic Code 5292 (2002).  

Under the old rating criteria, in effect prior to September 
26, 2003, lumbosacral strain is rated 10 percent when there 
is characteristic pain on motion.  It is rated 20 percent 
when there is muscle spasm on extreme forward flexion, and 
unilateral loss of lateral spine motion in the standing 
position.  It is rated 40 percent when severe, with listing 
of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Under the new rating criteria, effective September 26, 2003, 
A 10 percent rating is warranted where forward flexion of the 
thoracolumbar spine is greater than 60 degrees, but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine is greater than 120 degrees, but not 
greater than 235 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or there is vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
rating requires forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating requires favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  A 50 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating requires unfavorable ankylosis of the 
entire spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but no limited to, bowel or bladder 
impairment, separately, under any appropriate diagnostic 
code.  Note (2):  (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is 0 to 90 degrees, extension 0 degrees to 30 degrees, left 
and right lateral flexion are 0 to 30 degrees, and left and 
right lateral rotation are 0 to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Note (3):  In exceptional cases, 
and examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's assessment 
that the range of motion is normal for that individual will 
be accepted.  Note (4):  Round each range of motion 
measurement to the nearest five degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242 (68 Fed.Reg. 51454 (2003)).  

The most recent medical examination and treatment reports 
have shown varying degrees of severity of the veteran's low 
back disability.  The February 2000 VA spine examination 
noted that the veteran complained of moderate pain with 
radiation to the entire spine and legs associated with pain 
and sometimes numbness of the right leg.  The examiner 
reported that range of motion of the lumbar spine could not 
be performed because the veteran lacked a right foot and had 
severe loss of balance and atrophy of the lower extremities 
and was unable to stand up.  The examiner indicated that 
there was no objective evidence of lumbar paravertebral 
muscle spasms.  The examiner stated that there was objective 
evidence of weakness of all muscle of the left leg with 
muscle strength graded as 3.5/5.  It was noted that there was 
no tenderness to palpation on the thoracolumbar paravertebral 
muscles.  The examiner indicated that the veteran had a fixed 
deformity of the back with a moderate thoracolumbar scoliosis 
and that he was wheelchair bound.  The examiner noted that 
the right knee jerk had hyperreflexia +3, the left ankle jerk 
was +2, and the left knee jerk was +2.  The examiner reported 
that there was no Babinski sign on the left foot and that the 
veteran had generalized muscle atrophy of the lower 
extremities.  The diagnoses were thoracolumbar levoscoliosis; 
degenerative disc disease of the lower thoracic and lumbar 
spine, with muscle spasm by X-ray in March 1998; and 
thoracolumbar levoscoliosis and spondylosis of the lumbar 
spine.

Additionally, a January 1999 VA spine examination report 
noted that the veteran complained of cervical dorsolumbar 
pain and weakness.  The examiner reported, as to range of 
motion of the lumbar spine, that flexion was 30 degrees; 
extension was 15 degrees; lateral bending was 10 degrees, 
bilaterally; and that rotation was 15 degrees, bilaterally.  
The examiner noted that there was painful motion in all 
directions of the spine.  It was reported that there was 
additional limitation by pain and weakness and lack of 
endurance following repetitive use of the right upper 
extremity and both lower extremities.  The examiner stated 
that there was objective evidence of painful motion, spasms, 
weakness, and tenderness in the spine.  It was noted that 
there was adequate pinprick and light touch in all four 
extremities.  The examiner indicated that deep tendon 
reflexes were 2+, bilaterally, and in the upper and lower 
extremities except for the right Achilles that was absent 
secondary to the Syme's amputation.  The straight leg raising 
and Lasegue tests were negative in the left lower extremity 
and negative, modified, in the right lower extremity.  The 
examiner noted that there were X-rays done in March 1998 
which showed thoracolumbar scoliosis and degenerative disc 
disease of the lower thoracic and lumbar spine.  The 
diagnoses included thoracolumbar levoscoliosis and 
thoracolumbar spondylosis.  

The Board notes that the recent examinations have indicated 
diagnoses including degenerative disc disease.  The Board 
observes that the RO has not specifically indicated that the 
veteran is service-connected for degenerative disc disease.  
However, in February 1999, the RO re-characterized the 
veteran's low back disability as thoracolumbar levoscoliosis 
with spondylosis, apparently based on the diagnoses indicated 
pursuant to the January 1999 examination, noted above.  Such 
examination report also indicated that the veteran had 
degenerative disc disease of the lower thoracic and lumbar 
spine and such was also diagnosed pursuant to the February 
2000 VA spine examination.  Therefore, the Board will 
consider the veteran's degenerative disc disease as part of 
his service-connected low back disability.  

The Board observes that the old criteria of Diagnostic Code 
5293 for intervertebral disc syndrome contemplates 
consideration of limitation of motion and pain on use of the 
low back, factors which are shown in this case and the Board 
has taken into account when assigning a rating.  See 
VAOPGCPREC 36-97.  The Board notes that the medical records 
as a whole show signs of intervertebral disc syndrome.  The 
January 1999 VA spine examination report specifically noted 
that there was objective evidence of dorsolumbar muscle 
spasms.  There were no specific symptoms indicative of 
sciatic neuropathy.  The February 2000 VA spine examination 
report showed no evidence of lumbar paravertebral muscle 
spasms, but noted that such were shown by X-ray in March 
1998.  The veteran did report symptoms of neuropathy as well 
as pain.  The Board observes that the evidence does not 
specifically show absent ankle jerk or sciatica, but there is 
evidence of muscle spasms and of neuropathy with 
characteristic pain.  The Board notes that the evidence 
varies as to whether the intervertebral disc syndrome is 
severe with recurring attacks and intermittent relief (i.e. 
40 percent) or whether it is pronounced with persistent 
symptoms and little intermittent relief (i.e. 60 percent) 
under the old criteria.  Bearing in mind the benefit-of-the 
doubt rule, the Board finds that the veteran's low back 
disability more closely resembles pronounced, than severe, 
intervertebral disc syndrome, under the old criteria and thus 
the higher 60 percent rating is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.7.  

As to the new criteria of 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (68 
Fed.Reg. 51454 (2003)), it is questionable whether during any 
recent 12 month period there have been any "incapacitating 
episodes" as defined by the regulation as a result of the 
veteran's service-connected low back disability, and clearly 
any such incapacitating episodes have totaled less than six 
weeks during the past 12 months.  Such would clearly not 
support a 60 percent rating.  

The Board has found that a 60 percent rating is warranted for 
the veteran's low back disability.  A 60 percent schedular 
rating for his low back disability is the maximum rating 
permitted under the old criteria of Diagnostic Code 5293 or 
intervertebral disc syndrome.  A rating of 60 percent is also 
the maximum schedular rating under the new 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (68 Fed.Reg. 51454 (2003)), if the rating is based 
on "incapacitating episodes".  

The new criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (68 Fed.Reg. 
51454 (2003)), also permits alternatively rating 
intervertebral disc syndrome based on separate evaluations 
under orthopedic and neurological codes.  

Under the old criteria of Diagnostic Code 5292 for limitation 
of lumbar motion and Diagnostic Code 5295 for severe 
lumbosacral strain the maximum rating would be 40 percent 
under such codes.  Under the old criteria of Diagnostic Code 
5285, a higher rating of 100 percent is warranted for 
residuals of a fractured vertebra with cord involvement, 
bedridden, or requiring leg braces; and under the old 
criteria of Diagnostic Code 5286, a higher rating of 100 
percent is warranted when there is complete bony fixation 
(ankylosis) of the spine at an unfavorable angle.  The 
veteran obviously does not have these conditions, and the 
related codes are inapplicable.  

As to the new criteria of 38 C.F.R. § 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242 (68 Fed.Reg. 51454 (2003)), the 
evidence indicates no more than forward flexion of the 
thoracolumbar spine of 30 degrees or less with no ankylosis.  
Therefore, no more than a 40 percent rating could be granted 
under such criteria.  

In terms of the neurological manifestations, the most 
appropriate neurologic code, is Diagnostic Code 8520 for 
impairment of the sciatic nerve.  The medical evidence fails 
to indicate the presence of sciatica.  Therefore a rating 
pursuant to Diagnostic Code 8520 would not be appropriate.  

Even if moderate sciatic was assumed pursuant to Diagnostic 
Code 8520 (which would require a 20 percent rating), with 
reference to the new criteria of 38 C.F.R. § 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5242 (68 Fed.Reg. 51454 
(2003)), the orthopedic manifestations of the veteran's low 
back condition would be rated as 40 percent and the 
neurological manifestations as 20 percent which would result 
in a 50 percent rating under the combined ratings table of 
38 C.F.R. § 4.25.  So, even by this method a rating higher 
than the current 60 percent rating for the low back 
disability is not warranted.  

In sum, the Board finds that an increased rating to 60 
percent is warranted for the veteran's low back disability.  

B.  Amputation of the Right Foot Proximal to the Metatarsal 
Bone

Amputation of a leg warrants a 60 percent rating when the 
amputation is such that it is not improvable by a prosthesis 
controlled by natural knee action.  38 C.F.R. § 4.71a, 
Diagnostic Code 5164.  

Amputation of a leg warrants a 40 percent rating when the 
amputation is such as to permit a prosthesis to be worn.  38 
C.F.R. § 4.71a, Diagnostic Code 5165.  

Amputation of a forefoot proximal to the metatarsal bones 
warrants a 40 percent rating if more than one-half of the 
metatarsals are lost.  38 C.F.R. § 4.71a, Diagnostic Code 
5166.  

Loss of use of a foot warrants a 40 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5167.  

The Board finds that under the rating criteria, a rating in 
excess of 40 percent is not warranted for the veteran's 
service-connected amputation of the right foot proximal to 
the metatarsal bone.  The most recent February 2000 VA 
amputation residuals examination report noted that the 
veteran could not use a prosthesis in his right foot due to 
the fact that he had severe weakness secondary to a 
cerebrovascular accident and that he also had, on his stump, 
instability towards the lateral side.  The diagnosis was 
amputation of the right foot.  Additionally, an August 1997 
VA general medical examination report related diagnoses 
including partial amputation of the right foot secondary to a 
gunshot wound.  

The Board notes that the veteran's amputation residuals are 
rated under Diagnostic Code 5166 which solely provides for a 
40 percent rating.  The rating criteria of Diagnostic Code 
5167 for loss of use of a foot also provides for no more than 
the currently assigned 40 percent rating.  As to Diagnostic 
Code 5164, the Board notes that the veteran has not been 
shown to have an amputation of his leg.  Additionally, 
although a prosthesis cannot currently be used, such is due 
to non-service-connected cerebrovascular symptoms and not to 
the veteran's service-connected amputation residuals.  The 
veteran was able to use a prosthesis for decades.  

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

An increased rating of 60 percent for a low back disability 
is granted.  

An increased rating for amputation of the right foot proximal 
to the metatarsal bone is denied.  



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



